IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FIFTH DISTRICT




Q.B., A CHILD,
                                                             CORRECTED
       Petitioner,
                                                          Case Nos. 5D17-2615
 v.
                                                                    15-CJ005750-A-OR
STATE OF FLORIDA,                                                   15-CJ005861-A-OR
                                                                    15-CJ006092-A-OR
       Respondent.                                                  15-CJ006139-A-OR
                                                                    16-CJ003903-A-OR
________________________________/                                   16-CJ004057-A-OR
Opinion filed August 18, 2017

Petition for Writ of Habeas Corpus,
A Case of Original Jurisdiction.

Robert Wesley, Public Defender, and
Aaron    Zeilberger,    Assistant  Public
Defender, Orlando, for Petitioner.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Douglas T. Squire,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

       We grant Petitioner’s petition for writ of habeas corpus and order Petitioner’s

immediate release from secure detention. Petitioner admitted to violations of probation

in six separate cases and was sentenced to a non-secure residential commitment

program for all of the violations. The trial court set a hearing date to determine the status

of Petitioner’s placement in that program and ordered that Petitioner be detained until that

hearing.    At that hearing, the probation officer requested that Petitioner be further
detained until a later date. The trial court set another hearing date for September 8, 2017,

to determine Petitioner’s status again. The record indicates that as of August 15, 2017,

Petitioner has been held beyond the fifteen-day limit provided in section 985.27(1)(a),

Florida Statutes (2017).    Accordingly, we order Petitioner’s immediate release from

secure detention.


       PETITION GRANTED.


SAWAYA, ORFINGER, and TORPY, JJ., concur.




                                             2